DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2 is not in English.  As discussed in 37 CFR 1.52(b)(1)(ii) the application including the drawings should be in the English language or be accompanied by a translation and a translation of any corrections or amendments into the English language together with a statement that the translation is accurate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because:
 
With regards to claim 1, the claim(s) recite(s) a mental step of detecting a recipe identifier, detecting of a throughput parameter from which a conclusion can be drawn, detecting an error time at which the material owing to too great a wear of the extruder, is no longer able to be produced with a predetermined quality, and calculating a threshold throughput parameter.  These mental steps are directed towards an abstract idea without significantly more. 
The limitation of detecting a recipe identifier which is defined in the specification as a piece of data which encodes the information which is necessary for the processing of a particular material can be performed in the mind.  This may be as simple as knowing which material is being extruded (¶ 0009). As drafted this is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Similarly, the limitation of time-dependent detecting of a throughput parameter can be performed in the mind as an operator observing the output of an extruder.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one 
With regards to claims 2-11, the claims recites additional mental steps, simple calculations, and the generic storing of data.  The claims do not explicitly state that the storage is in any particular functional generic computer.  The claims can either be performed as stored in the mind or would require the generic use of a well understood, routine and conventional activity of storing of data in physical memory.  See MPEP 2106.05(d) II.  Regarding recitations of simple calculations, these mathematical calculations are recited without significantly more than their calculations themselves and the storing of their results.  The claim does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
With regards to claims 5 and 6, the claims additionally recite a step of emitting an alarm; however, there is no particular action taken.  It is well understood, routine and conventional for an extrusion system to produce error 
With regards to claims 12-14, the claims like the analysis above are directed towards an abstract idea with the exception of positively reciting a first extruder, a second extruder, at least a third extruder and a generic control unit (interpreted in light of 112(f) as discussed below) as well as that an extruder comprises a cylinder with a screw.  These elements are recited with a high degree of generality and recite nothing that is not well understood, routine and conventional in extrusion.  The claims do not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement and/or the written description requirement.  The claim(s) contains subject matter which was not 
With regards to claim 3, the claim recites detection of a throughput parameter for a future material through an extruder at a given point in time (change time) despite that material not being currently extruded, a function which is not described in the specification in such a way as to enable one of ordinary skill to measure or detect a future variable of a process. 
With regards to claim 4, the claim recites interpolating an equivalent throughput characteristic diagram for a future material (interpreted to mean a material not currently being extruded) as it is explicitly conducted prior to the change happening.  As best understood by the examiner the throughput characteristic diagram is a collection of data representing the output of the extruder over time for a specific material.  Assuming that this interpolation is not performed within the human mind it would require a computer implemented algorithm.  The specification does not describe the steps or procedures necessary to interpolate the performance of a specific second material different from the first material over time based upon the performance of the first material within the extruder.  As discussed in MPEP 2161.01(I), when determining whether there is adequate written description for a computer implemented functional claim limitation the specification must describe the claimed invention in a manner understandable to a person of ordinary skill which may be expressed as a mathematical formula, prose or as a flow chart but must be sufficient.
With regards to claims 5 and 6, the claims require determining a closest time at which for the output of an extruder for a first material an equivalent output exists for a future material not currently being extruded as the claim is explicit that this step must happen prior to the change in material.  The specification does not enable one of ordinary skill to determine the precise output of a future material from an extruder over time.  Additionally, claim 6 requires a wear progress factor which is not defined in the specification.  Applicant’s specification does not set forth a particular algorithm for this determination of the future performance of an extruder, but rather asserts the use of parameterized linear functions and wear progress variables without sufficient specificity.
With regards to claim 7, the claim requires for a specific recipe identifier determining the throughput parameter as a function of time from the throughput parameters of different recipe identifiers.  Assuming that this interpolation is not performed within the human mind it would require a computer implemented algorithm.  The specification does not describe the steps or procedures necessary to interpolate the performance of a specific second material different from the first material over time based upon the performance of the first material within the extruder.  Additionally, the claim requires a calculation of an error time estimated value with no corresponding equation or algorithm described in the specification.
With regards to claim 8, the claim requires fitting a parameterized model function to measured throughput parameters and extrapolation of a throughput 
With regards to claim 10, the claim recites a function of determining the equal wear interval from the change times of the reference recipe identifier without sufficiently describing the algorithm or steps/procedures for this function in the specification.
With regards to claim 11, the claim requires “equalizing of minimum throughput parameter and throughput parameter” without sufficiently describing the algorithm or steps/procedures for this function in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim recites that the error time is at which “the material, owing to too great a wear of the extruder, is no longer able to be 
Applicant’s specification has a discussion regarding “the fault time” and describes this as the time at which the extruder delivers extruded material which no longer corresponds to the required quality of the product and/or at which the extruder no longer reaches a predetermined target production speed.  It is unclear if “the fault time” of the specification is the same intended term as “error time” used in the claim.  Nevertheless, the specification does not set forth a clear 
Additionally, the claim recites the step of “calculating a threshold throughput parameter” which applicant’s specification describes to mean in particular that the threshold throughput parameter, equal to the throughput parameter, is set at a time which lies within an equal wear interval about the fault time.  The specification goes on to recite that the equal wear interval is “at a time interval at which it can be concluded that the wear of the screw has not changed significantly”.  The claim term “calculating a threshold throughput parameter” is indefinite, because it is unclear as to what degree to use to say that the wear of the screw has not changed “significantly”.  Applicant’s specification does not set forth a standard to ascertain what constitutes significant wear, and applicant’s range for an equal wear interval ranges from at least one day to three months.  The claim is also unclear because it is unclear what exactly the calculation of step (d) requires.  The specification recites that the parameter is both equal to the threshold parameter which is a measure of the output of the extruder and yet is also “set” to a time.  It is unclear if the threshold throughput parameter is a unit of time or a unit of output or both as a pair of data points.
Additionally, the phrase “from which a conclusion can be drawn regarding a throughput” is indefinite.  Is the conclusion the throughput itself or is it tangential to the throughput.  For example if the cross-sectional area of the part 
With regards to claim 2, the claim recites “for recipe identifiers (Rj) of material” rendering the claim indefinite.  Initially it is noted that while use of parentheses to contain reference characters for claim elements are permitted, they cannot affect the scope of the claim.  Applicant appears to be establishing a different recipe identifier with (Rj) than the (Ri) used in claim 1.  Additionally the claim is now reciting that a single material has multiple recipe identifiers which does not have antecedent basis in the language of claim 1.  Either that or the claim is now reciting multiple materials which also does not have antecedent basis in claim 1.  This is critical to a proper understanding of the next clause in the claim, because if the claim is trying to establish multiple materials being processed it is unclear if each is being given an error time or if there is only ever one error time in the method.  
The claim also recites that the material is processed within an equal wear interval, which as discussed above is an ambiguous term as there is no standard for defining the length of the equal wear interval. 
The claim is entirely unclear with this passage: “storing of the throughput parameter linked with the recipe identifier and a time stamp, by means of which a conclusion can be drawn regarding the error time, as equivalent throughput parameter”.  As best understood by the examiner the term “equivalent throughput parameter” is a new claim element separate and distinct from “a threshold throughput parameter”; however, as both are apparently data representing error 
Additionally, the phrase “from which a conclusion can be drawn regarding…” is ambiguous as discussed in the rejection of claim 1 above.  
With regards to claim 3, the claim is unclear.  The claim does not appear to positively require changing extrusion of one material to another.  The claim is entirely unclear with what “an equivalent change time thereto which lies within the equal wear interval about the change time” means.  The claim recites detecting the throughput for the “current” material.  If you are changing to a different material (from A to B) then how is it possible to detect the throughput of the now previous material A at some other time “equivalent” to when you changed from material A to material B since you are no longer extruding material A?  
It is unclear what it means to detect a throughput parameter for a future material at the change time.  If you are extruding material A, and after four hours of run time you are at a change time (a single point in time) and you check the output of the material A, how can you also measure the output of a future material at that same point in time?
With regards to claim 4, the claim requires interpolating an equivalent throughput characteristic diagram for a future material (as in a material not currently being extruded).  As best understood by the examiner the throughput characteristic diagram is a collection of data representing the output of the 
With regards to claim 5, the claim recites an equation that is not a valid equation.  The equation opens a parenthetical and closes it for (ΔM=Mi) and then subtracts Mj from that parenthetical and then has two extraneous closing of parentheses that do not correspond to open parentheses.  
Additionally, the claim refers to a difference between “the throughput parameters” rendering the claim indefinite as it is unclear which two throughput parameters are being used. 
With regards to claim 6, the recites an equation that is not a valid equation.  The equation opens a parenthetical and closes it for (Q=Mi) which is then divided by Mj and has an extraneous parentheses afterwards.
With regards to claims 5 and 6, the claims require determination of the output of a future material as in determining the output of a material not currently being extruded.  It is unclear if this is an educated guess by the operator or if applicant is claiming a non-recited ability to measure an output of an extruder in the future.
With regards to claim 7, the claim refers to “for at least one predetermined recipe identifier” rendering the claim indefinite.  It is unclear if this is a different recipe identifier than that of claim 1.  Additionally, the claim requires for at least one recipe identifier determining a throughput parameter for that specific recipe identifier “from throughput parameters on extruding materials with other recipe identifiers” rendering the claim indefinite.  It is unclear how throughput 
Additionally, the claim refers to “the recipe identifier” in step (b) rendering the claim indefinite as it is unclear as to which recipe identifier this is referencing.
With regards to claim 8, it is unclear if “recipes” and “recipe identifier” are intended to refer to the same thing.  The claim refers to “the measured throughput parameters” without proper antecedent basis.  Claim 1 only requires determining the throughput parameter and claim 7 also is a “determining” step.
With regards to claim 9, the claim requires detecting a throughput parameter for a first material and a second material either at a change time or a change time equivalent thereto which lies within an equal wear interval about the change time rendering the claim indefinite.  The specification describes the equal wear interval as “at a time interval at which it can be concluded that the wear of the screw has not changed significantly”.  This is a term of degree, and the specification does not set forth a standard by which one of ordinary skill can determine the scope of the term of degree.
Additionally, the phrase “from which a conclusion can be drawn regarding…” is ambiguous.
With regards to claim 10, the claim requires “determining the equal wear intervals from the change times of the reference recipe identifier” rendering the claim indefinite.  As the relative degree of what constitutes “significantly” for screw wear is not defined in the specification.
With regards to claim 11, the claim recites a clause within parentheses rendering the claim indefinite as it is unclear if the clause is part of the claim.
Additionally, it is unclear what is meant by step c) and in particular  “equalizing of minimum throughput parameter and throughput parameter”.  Applicant’s specification does not set forth a particular algorithm for this determination.  Is this claim saying that the minimum throughput parameter is the throughput parameter of step (b) determined during an arbitrary time period of the equal wear interval?
With regards to claim 12, the claim requires carrying out the method of claim 1 for a majority of the extruders (i.e. at least two extruders); however, the method of claim 1 recites detection of a recipe identifier and a throughput parameter.  It is unclear if “carrying out the method of claim 1” for a plurality of extruders requires additional detection steps, additional recipe identifiers and additional throughput parameters for each individual extruder or if only one extruder of the plurality of extruders is required to perform the functions.
With regards to claims 13 and 14, the claim recites a control unit “arranged to automatically carry out the method of claim 1” rendering the claim indefinite.  It is unclear whether the language used positively requires the control unit to be configured to perform the method or merely be arranged in the facility, i.e. present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (DE 103 54 273 A1, Machine Translation provided for citation).
With regards to claims 1 and 13, Becker teaches a method of operating an extruder with a screw (¶ 0002) comprising detecting a recipe identifier which can indicate a particular material and encodes at least one parameter from which a target screw rotation speed could be determined such as the particular material being extruded (¶ 0007-0009), detecting the throughput over time (¶ 0009) and upon a predetermined variation from an expected value being reached producing a specific message (¶ 0007, interpreted to read upon detecting an error time).  As Becker teaches recording the data such as in the form of a chart (Fig. 1-2) as well as on a PC (¶ 0010) this is interpreted to read upon calculating and storing 
With regards to claim 2, Becker teaches storing the data in the form of a chart which includes time, materials and throughput (¶ 0007-0016, Fig. 1, 2).
With regards to claims 3-11, Becker teaches starting from empirical data about the extrusion of a known material, factoring in empirical disturbance variables such as changes in material temperatures and materials, interpolating or extrapolating from the known empirical data using a function to determine how the extruder will deviate from the intended operation and producing a warning message upon a predetermined variation being reached (¶ 0002-0017, Fig. 1, Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al. (NPL – Extrusion the definitive processing guide and handbook).
With regards to claim 1, Giles teaches a guide (method) for operating an extruder that has a screw (pg 31) comprising detecting a recipe identifier as the operator is instructed to check raw material availability and verify formulation ingredients which are both interpreted as detecting a recipe identifier assigned to material to be extruded (pg 23, 143-145).  Giles teaches that the operator set the extruder screw rotation (pg 143-145).  Giles teaches monitoring the output of the die (pg 143-145, 258).  Giles teaches that the operator should be monitoring extruder throughput rate which can be low due to screw wear (pg 143-145, 258).  Giles teaches that for a given extrusion run the entire process including any abnormalities should be documented including set points and any known data, as well as storing that data (pg 31).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to calculate a threshold throughput parameter and store it following the teachings of Giles as Giles teaches it is impossible to record too much information, teaches recording 
With regards to claim 2, Giles teaches recording the entire run over time for a given product run (pg 31).
With regards to claim 3, Giles teaches changing material from a first to a second at a given time, and monitoring of the extrusion conditions before and after the change time as all extruder runs should be monitored and stored completely (pg 31, 69-72) which includes product information and extrusion conditions over time.  With regards to the limitation of storing an equivalent throughput characteristic diagram, the run data of the first material and the run data of the second material both being stored in a computer control is interpreted to read upon the totality of that data being linked, and the data in and of itself is interpreted to read upon an equivalent throughput characteristic diagram.
With regards to claim 4, Giles teaches that an operator should remember how a material ran on previous runs as previous experiences with a given product may indicate a particular throughput rate is anticipated (pg 258), that all run data should be documented which includes the material and processing conditions (pg 31) and thus the operator is interpolating that the run of the material again will have a given throughput.
With regards to claims 5 and 6, the scope of the claims are unclear as described in the rejections under 112 (a) and (b) above; however, as discussed in Giles it was generally known in the art to produce error messages and 
With regards to claims 9-11, Giles teaches a guide (method) for operating an extruder that has a screw (pg 31) comprising detecting a recipe identifier as the operator is instructed to check raw material availability and verify formulation ingredients which are both interpreted as detecting a recipe identifier assigned to material to be extruded (pg 143-145).  Giles teaches that the operator set the extruder screw rotation (pg 143-145).  Giles teaches monitoring the output of the die (pg 143-145, 258).  Giles teaches that the operator should be monitoring extruder throughput rate which can be low due to screw wear (pg 143-145, 258).  Giles teaches that for a given extrusion run the entire process including any abnormalities should be documented including set points and any known data, as well as storing that data (pg 31).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to calculate a threshold throughput parameter and store it following the teachings of Giles as Giles teaches it is impossible to record too much information, teaches recording individual aspects of the extrusion run including material, screw speed, and other observations and abnormalities and teaches that an extruder operator should be looking for reduced throughput which may be caused due to screw wear.  Giles teaches changing material from a first to a second at a given time, and monitoring of the extrusion conditions before and after the change time as all 
With regards to claims 12 and 14, Giles teaches that extrusion may comprise three extruders that feed to a die (pg 391, section 41.1).
With regards to claims 13 and 14, Giles teaches, as applied to claim 1 above, a method according to claim 1 for an extruder with a cylinder and a screw.  As discussed in the “claim interpretation” section above the term “control unit’ is interpreted as invoking “means-plus-function” language.  A review of the specification recites that the control unit may have such structure as a computer.  Giles is directed towards instructions for a human operator.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a generic computer as automation of an otherwise manual activity constitutes a case of prima facie obviousness in the absence of new or unexpected results.  See MPEP 2144.04 III.



Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (DE 103 54 273 A1, Machine Translation provided for citation) as applied to claim 1 above.
With regards to claims 12 and 14, Becker teaches a system comprising at least one extruder with a screw and a PC to carry out the method of claim 1; however, Becker does not explicitly teach including additional extruders; however, barring a showing of unexpected results it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an extrusion plant with a plurality of extruders such as at least three as mere duplication of parts such as additional extruders in general constitutes a case of prima facie obviousness as discussed in MPEP 2144.04 VI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/           Primary Examiner, Art Unit 1742